Citation Nr: 1733792	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and pain of the joints and limbs, also claimed as peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2014 decision, the Board denied the Veteran's claims for service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court dismissed the appeal due to the Veteran's (pro se) failure to comply with the rules of the Court; however, in December 2015, the Court reinstated the appeal.

In a February 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated, in part, the Board's August 2014 decision.  The issues of service connection for a disability manifested by numbness and pain of the upper and lower extremities, also claimed as peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, and for service connection for ischemic heart disease, to include as due to Agent Orange exposure were remanded to the Board for readjudication in accordance with the JMPR.  In an August 2016 Order, the Court granted a Joint Motion for Remand regarding service connection for erectile dysfunction.

The Board notes that additional evidence was associated with the record after the issuance of the January and December 2014 supplemental statements of the case (SSOC).  As the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of new evidence, the evidence is properly before the Board for consideration.  See 38 C.F.R. §20.1304(c). 

A Board hearing was held in June 2017, where the Veteran testified as to the issues of service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, also claimed as numbness and pain of the same regions, as well as service connection for ischemic heart disease; a transcript of which is of record. 

On July 3, 2017, the Board received Attorney Robin Hood's motion to withdraw as the Veteran's representative.  The Board notes that the agency of original jurisdiction certified the Veteran's appeal to the Board on March 9, 2017, prior to receipt of his letter.  The claims file does not contain any documentation that the Veteran revoked his power of attorney vis-à-vis Mr. Hood.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608.  

After a review of the file, the Board finds that Attorney Hood's motion to withdraw as the Veteran's representative meets the criteria set forth in 38 C.F.R. § 20.608.  Accordingly, the Board's databases have been updated to reflect that Attorney Hood no longer represents the Veteran. 

The Board recognizes the Veteran's request for a 120 day extension for records development.  The referenced records have been associated with the claims file.  Further, in light of the fully favorable decision of the Veteran's appeal, there is no prejudice to the Veteran in proceeding with this decision.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran currently has peripheral neuropathy of the bilateral upper and bilateral lower extremities.

2.  Peripheral neuropathy is secondary to the Veteran's service-connected diabetes.

2.  The Veteran's presence in the Republic of Vietnam is confirmed; therefore, he is presumed to have been exposed to herbicides during active service. 

3.  The Veteran currently has coronary artery disease.

4.  The Veteran's coronary artery disease is presumptively due to his exposure to herbicides.

5.  The Veteran currently has erectile dysfunction.

6.  Finding all reasonable doubt in the Veteran's favor, his erectile dysfunction is aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have been met.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §1110, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.303, 3.309 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for erectile dysfunction on a secondary basis have been met.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

If a veteran was exposed to an herbicide during active military, naval, or air service, certain diseases, including ischemic heart disease and coronary artery disease, shall be service-connected if the requirements of 38 C.F.R. §3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §3.307(d) are also satisfied.  38 U.S.C.A. §1116 (West 2014); 38 C.F.R. §3.307, 3.309(e) (2016).  As defined by 38 C.F.R. §3.309 (e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infraction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. §3.309(e).  Note (2) of 38 C.F.R. §3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. §3.307(a)(6)(iii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Analysis

A.  Peripheral Neuropathy

The Board finds that service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.

First, the Veteran began seeking treatment for bilateral numbness and pain of his hands and legs as early as March 1995, with observable problems walking.  The record reflects continuous treatment for numbness of his extremities, with a diagnosis of median neuropathy, consistent with carpal tunnel syndrome.  He was diagnosed with diabetes with peripheral neuropathy, as confirmed by an April 2010 treatment record from his treating VA primary care physician.  

In December 2011, the Veteran was afforded a VA examination, at which time, it was opined that he does not have upper extremity diabetic peripheral neuropathy, nor does he have lower extremity peripheral neuropathy.  See December 2011 VA examination report.  The December 2011 report contained inconsistent statements that do not require less credibility to be given to this opinion.  Specifically, the examiner also opined that diabetic peripheral neuropathy impacts the Veteran's ability to work, however he does not meet the criteria for diabetes mellitus.

VA sought a medical opinion in December 2013 to address the issue in this case.  Specifically, VA requested a review of whether the Veteran's bilateral numbness and pain of his upper and lower extremities was at least as likely as not due to his service-connected diabetes.  The examiner opined that the Veteran has a diagnosis of carpal tunnel syndrome which preceded his diagnosis of diabetes by at least five years.  It was further opined that his bilateral numbness and pain of the upper extremities was less likely than not caused by his active service or service-connected diabetes. 

With regards to his lower extremity peripheral neuropathy, the December 2013 examiner opined that the Veteran complained of pain as early as 1995; however, there is no worsening of his condition beyond the natural progression and it is less likely than not related to his diabetes.

The Board notes that the Veteran was first reported to have a diagnosis of peripheral neuropathy attributable to his diabetes as early as April 2010, with continued treatment for diabetic peripheral neuropathy thereafter.  See April 2010 VA treatment records, January 2012 VA treatment record, and September 2013 VA treatment record.  This pertinent evidence is favorable in support of the Veteran's claim and his contentions.

Notably, the Veteran was diagnosed with diabetes mellitus in May 2006, as confirmed by his VA treatment records, and was awarded service connection on a presumptive basis due to his Agent Orange exposure.

Given the documented ongoing complaints of numbness and pain of his upper and lower extremities, as well as his ongoing VA treatment records that diagnose him with diabetic peripheral neuropathy, service connection for peripheral neuropathy of his bilateral upper extremities and bilateral lower extremities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Coronary Artery Disease

In the present case, the Board finds that the Veteran has coronary artery disease. 

The Veteran contends that he should be presumptively entitled to service connection due to his exposure to herbicides after stepping foot on a landmass in Vietnam.  See November 2011 statement.  Thus, given the documentation and personal account of the Veteran's service in Vietnam, his presumptive exposure to Agent Orange is established.  

The record reflects the Veteran's diagnosis of chronic ischemic heart disease in January 2005.  See January 2005 VA treatment record (noting his exposure to Agent Orange).  

He was afforded a VA examination in December 2011, at which time it was opined that there was no objective evidence of ischemic heart disease.  On the contrary, VA treatment records document an ongoing diagnosis of coronary artery disease, and continued medication for hypertension and a heart disease.  See January 2012 VA treatment record.  

As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Specifically, ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  38 C.F.R. § 3.309(e). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Throughout the pendency of this appeal, the Veteran has maintained that his condition is due to herbicide exposure.  Because the Veteran is presumed to have been exposed to Agent Orange during his time in Vietnam, a consequent nexus is presumed for coronary artery disease.  As such, service connection is warranted for coronary artery disease on a presumptive basis.  See 38 U.S.C.A. §1116 (West 2014); 38 C.F.R. §3.3.307, 3.309. (2016).  

C.  Erectile Dysfunction

In the present case, the Board finds that the Veteran has a current diagnosis of erectile dysfunction, as confirmed in his December 2002 VA treatment record.  Ongoing treatment records demonstrate a continued diagnosis of erectile dysfunction.  After a thorough review of the record, the Board concludes that the Veteran is entitled to such secondary service connection.

The Veteran claims his erectile dysfunction is caused by or aggravated by his service-connected disabilities, including diabetes and his heart disease.  See July 2010 statement from representative.  Specifically, the record reveals that he was diagnosed with erectile dysfunction and hypogonadism in December 2002, and diabetes in May 2006.  Nevertheless, his competent and credible testimony essentially includes his contention that his erectile dysfunction has worsened since being diagnosis as having diabetes mellitus.  

Regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  See Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a present diagnosis of diabetes mellitus, for which he is now service-connected.  Lay statements consistent throughout the record support the Veteran's assertion that his erectile dysfunction is aggravated by his service-connected diabetes mellitus.  Resolving the benefit of the doubt in favor of the Veteran, the preponderance of the evidence weighs in favor of his secondary service connection claim.  As such, secondary service connection for erectile dysfunction is warranted.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities is granted.

Service connection for coronary artery disease is granted.

Service connection for erectile dysfunction is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


